ON MOTION POE REHEARING
MORRISON, Presiding Judge.
Appellant insists that our original opinion herein is at variance with what we said in Skaggs v. State, 160 Tex. Cr. Rep. 20, 266 S.W. 2d 871. We do not think so. In the Skaggs case, we held that an information which described the prior misdemeanor conviction as being one of “like character” to the instant offense was insufficient in that it did not allege further that such prior offense was for driving while intoxicated.
In the instant indictment, we find the allegation that the prior offense was one of like character and that it was for “driving a motor vehicle while intoxicated.”
In Whidden v. State, supra, cited in our original opinion but not discussed, we held that a description of a prior offense which omitted the phrase “upon a public highway” was sufficient. The Whidden case is here applicable and controlling.
Remaining convinced that this cause was properly decided originally, appellant’s motion for rehearing is overruled.